DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Amendments / Request for Reconsideration filed 2/16/22.  Claim 2 is cancelled; claim 1 is amended; claims 7-20 are withdrawn. Claims 1, 3-6 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Pat. No. 6,371,866) in view of Rigby (US Pat. No. 1,634,082) and further in view of Kenon (US Pat. No. 3,848,737) in view of Geiger (US Pat. No. 4,895,368) and Burch (US Pub. No. 2009/0181792). 
With respect to claims 1, 3 and 5, Rivera teaches a triune quick release connection system for a golf club 12, 14 (Fig. 4), said golf club comprising a club grip 42, 22, a club head 60 and a club shaft 30, 50 intermediate of said club grip 42, 55 and said club head 60, said triune quick release connection system, comprising: a first quick release connection (Fig. 5) between an upper terminal end of said club shaft 30, 50 and a lower terminal end of said club grip 42, 22; and a second quick release connection between a lower terminal end of said club shaft 30, 50 and a hosel of said club head 60 (Fig. 6).
Rivera teaches a fastener to bore connection for the first quick release connection as opposed to the claimed structures. Examiner cites to analogous art reference Rigby for its teaching of the following: a first quick release connection comprising: an integrally fabricated shank 27 having a protruding stem 60, the first quick release connection comprising an integrally fabricated chuck 29 having an internal bore 61, the bore 61 of the chuck 29 having internal configuration complementary to an external configuration of the protruding stem 60 of the shank 27 (Page 2 lines 62-71, Fig. 7), the external configuration of the stem 60 of the first quick release connection is a convex polygonal configuration, the internal configuration of the internal bore 61 of the chuck of the first quick release connection is a convex polygonal configuration Id, the shank 27 of the first quick release connection is integrally fabricated within the terminal end of a grip, the chuck 29 of the first quick release connection is integrally fabricated within the upper terminal end of a shaft (Page 2 lines 62-71, Fig. 7). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the in order to secure two connections in a non-rotative and endwise without destroying the resiliency of the club (See Rigby at Page 1 Lns. 9-14). The proposed modification is considered to have a reasonable expectation of success as the releasable connection structure of Rigby can be easily incorporated into Rivera, as both reference are directed to the same endeavor. 
Rivera teaches a fastener to bore connection for the second quick release connection as opposed to the claimed structures. Examiner cites to analogous art reference Kenon for its teaching of the following: a second quick release connection with the lower terminal end of a shaft 50 having a fabricated chuck, which may or may not include, internal bore 62 (see explanation below), the hosel of the head 20 comprising a shank 22 having a protruding stem 24 forming a club head (Fig. 5), the internal bore 62 of shaft 50 having an internal configuration complementary to an external configuration of the protruding stem 24 of the hosel (Fig. 5). In view of Keon it would have been obvious to modify Rivera to have a second quick release comprising the structure of Keon. The motivation to combine is to expectantly provide releasable connection of the two connecting portions, wherein when connected is it structured in a non-rotative manner. 
From Fig. 5 of Kenon, it is unclear if the internal bore 62 is integrally formed with the chuck shown therein or if it’s merely the interior of the shaft. Notwithstanding, previously cited reference Rigby expressly teaches a shaft 12 comprising an integrally formed chuck 29 having an internal bore 61, the bore 61 of the chuck 29 having internal configuration complementary to an external configuration of the protruding stem 60 of a shank 27 (Page 2 lines 62-71, Fig. 7). To have structured the chuck and its bore as an integrally fabricated chuck would have been obvious to one ordinary skill in the art. Such modification will have the expected result of simplifying the assembly process since less parts would be required to be assembled together. This could potentially improve durability since less parts are being assembled. 
Admittedly, Kenon, cited above for the second quick release connection structure, does not expressly teach wherein the hosel comprises an integrally fabricated shank to form a unitary club head. However, Geiger discloses the hosel of the head comprising an integrally fabricated shank having a protruding stem forming a unitary head (Fig. 6, Col. 1, Lns. 54-55). In view of Geiger it would have been obvious to modify the system of Rivera et al. to have the second quick release connection with the hosel of the head comprising an integrally fabricated shank having a protruding stem forming a unitary head in order to simplify the assembly process by having few parts to assemble together.
Lastly, Rigby, cited for the claimed first quick release connection structure, and Kenon, cited above for the second quick release connection structure, do not expressly teach wherein the claimed shank stem comprises a star polygonal external configuration. However, Burch, directed to the analogous art of golf club connection assemblies, teaches such features to be known in the art (Fig. 1; paragraph [0014]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious make the simple substitution of stem external shape which will have the expected result of facilitating secure, non-rotable connection. Moreover, the start shape has increased surface area, and therefore the additional surface friction will add the connection strength. The proposed combination has a reasonable expectation of success as the stem can be easily machined to make a desired external configuration.  

4.	Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US Pat. No. 6,371,866) in view of Rigby (US Pat. No. 1,634,082) and further in view of Kenon (US Pat. No. 3,848,737) in view of Geiger (US Pat. No. 4,895,368) and Burch (US Pub. No. 2009/0181792) and even further view of Burrows (US Pub. No. 2004/0018887). 
With respect to claims 4 and 6, Rigby, cited above for the first quick release connections, further teaches a cylindrical fastener 42 slidably engaged with the upper terminal end of the shaft and the cylindrical fastener 42 configured to attach to the lower terminal end of the grip and upper terminal end of the shaft (Page 2 lines 62-71, Fig. 7).  The motivation to combine is the same as stated above. Rigby, cited above for the second quick release connections, further teaches, a cylindrical fastener 62 slidably engaged with the lower terminal end of the shaft 50, and the cylindrical fastener configured to attach the lower terminal end of the shaft to the hosel of the head (Fig. 5). The motivation to combine these teachings into Rivera are the same as stated above, as these cylindrical fasteners are each part of the first and second quick release connections, respectively. Admittedly, these cylindrical fasteners are not expressly taught to be biased as claimed. However, Burrows, directed to the analogous art of golf club shaft connections, teaches such features as using a spring bias 82 to urge a cylindrical fastener sleeve 80 to be known in the art (paragraph [0053]; Fig.’s 13-14). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to implement a biasing member within the cylindrical fasteners of Rigby and Kenon, and ultimately into Rivera. The biasing member  allows convenient insertion of the shank stem into the bore without the fastener intruding, and then conveniently allows the cylinder to “retract” or “translate” for fastening of the cylinder to the opposing structure. The proposed modification is considered to have a reasonable expectation of success because the spring has a small profile and can be positioned in the connection assemblies without obstructing the other elements.  

Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/             Primary Examiner, Art Unit 3711